IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Shelly A. Franklin,                          :
                      Petitioner             :
                                             :
              v.                             :
                                             :
Unemployment Compensation                    :
Board of Review,                             :   No. 556 C.D. 2016
                 Respondent                  :   Submitted: August 19, 2016


BEFORE:       HONORABLE RENÉE COHN JUBELIRER, Judge
              HONORABLE ANNE E. COVEY, Judge
              HONORABLE JOSEPH M. COSGROVE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE COSGROVE                                FILED: November 30, 2016

              Shelly Franklin (Claimant) petitions for review from an order of the
Unemployment Compensation Board of Review (Board). The Board affirmed the
decision of the Referee that Claimant’s appeal was untimely under Section 502 of
the Unemployment Compensation Law (Law),1 and, thus, was properly dismissed.
Upon review, we affirm.
              Claimant filed for unemployment compensation benefits on October
25, 2015.      On October 28, 2015, the Department of Labor and Industry
(Department) issued a determination denying Claimant benefits.                   Claimant
appealed, and, following a hearing, a Referee issued a determination affirming the


       1
          Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §
822. Section 502 of the Law provides that an appeal from a Referee’s determination must be
filed within fifteen days of the determination.
Department’s denial of benefits.              The Referee’s determination, mailed on
December 8, 2015, informed Claimant the last day to appeal the denial of benefits
was December 23, 2015. On January 8, 2016, Claimant filed an appeal with the
Board. On January 17, 2016, the Board mailed a notice to Claimant, explaining
that her appeal was untimely filed, and that she had until January 29, 2016 to
request a hearing in order to challenge the untimeliness determination. Claimant
did not request a hearing by the deadline, and the Board issued a final order
dismissing Claimant’s appeal as untimely.
                Claimant seeks this Court’s review,2 arguing only that the Referee
erred in determining she was ineligible for unemployment benefits.3
                Section 502 of the Law provides that a Referee’s decision becomes
final unless an appeal is filed within fifteen days after the mailing of such
decision.4 This fifteen-day time limit is mandatory; if an appeal is not timely filed
within the specified time period, the determination becomes final, and the Board
does not have the requisite jurisdiction to consider the matter.                          Han v.
Unemployment Comp. Bd. of Review, 42 A.3d 1155, 1157 (Pa. Cmwlth. 2012).



       2
          On appeal, this Court is limited to determining whether constitutional rights have been
violated, whether errors of law were committed, or whether the findings of fact are supported by
substantial evidence. Great Valley Publ’g v. Unemployment Compensation Board of Review,
136 A.3d 532 (Pa. Cmwlth. 2016).
       3
          In her brief, Claimant stated the reason for her late appeal was that she went out of town
to look for employment, and, although she forwarded her mail to her temporary residence, she
did not receive the Referee’s and the Board’s letters until after the appeal deadlines. (Claimant’s
Brief at 4-5.) However, Claimant does not request or argue the right to appeal nunc pro tunc.

       4
           Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §
822.



                                                 2
               Moreover, Section 101.61(a) of the Department’s regulations
provides:

       (a) If an appeal from a decision of the Department or an application
       for further appeal appears to have been filed beyond the applicable
       time limit, the tribunal shall advise the appealing party in writing
       that it appears not to have a [sic] jurisdiction because of the late
       filing, and that the appeal or application for further appeal will be
       dismissed without a hearing unless the appealing party notifies the
       tribunal in writing within the succeeding 15 days from the date of
       such notice, that he contends the appeal or application for further
       appeal was timely filed and that he desires a hearing. If no reply
       from the appealing party is received within the 15–day period, or if
       the appealing party does not request a hearing, the tribunal shall
       dismiss the appeal or application for further appeal.

34 Pa.Code § 101.61(a).5
               Here, Claimant failed to timely appeal the Referee’s determination,
never requested a hearing challenging the Board’s determination that her appeal
was untimely filed, and has not sought nunc pro tunc relief.                    The Referee’s
decision thus became the final determination of the Board, and Claimant’s appeal
was properly dismissed. Accordingly, we affirm the decision of the Board.




                                             ____________________________
                                             JOSEPH M. COSGROVE, Judge




       5
        Section 101.2 of the regulations defines tribunal as “[t]he Board or one of its referees.”
34 Pa.Code § 101.2.


                                                3
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Shelly A. Franklin,                        :
                           Petitioner      :
                                           :
                      v.                   :
                                           :
Unemployment Compensation                  :
Board of Review,                           :   No. 556 C.D. 2016
                    Respondent             :


                                        ORDER


            AND NOW, this 30th day of November, 2016, the Order of the
Unemployment Compensation Board of Review dated February 17, 2016,     is
hereby AFFIRMED.


                                         ___________________________
                                         JOSEPH M. COSGROVE, Judge